IN THE SUPREME COURT OF THE STATE OF MONTANA           07/13/2022

                                         DA 21-0516
                                      _________________
                                                                  Case Number: DA 21-0516


THERMAL DESIGN, INC., a Nebraska Corporation,

           Plaintiff and Appellee,

     v.

MARK DUFFY, an individual; PAM DUFFY, an
individual; CENTRAL COPTERS, INC., a Montana
corporation,

           Defendants and Appellants,

STEVE THORSON, an individual, d/b/a TNT Building
Systems, a general partnership; TRAVIS THORSON,
an individual, d/b/a TNT Building Systems, a
general partnership; STEEL CONCEPTS, LLC, an
Idaho limited liability company; and STEVE
LARSON, an individual,

          Defendants.
___________________________________________

MARK and PAM DUFFY, a married couple and
CENTRAL COPTERS, INC.,                                    ORDER

           Counterclaim Plaintiffs,

     v.

THERMAL DESIGN, INC., a Nebraska corporation,

          Counterclaim Defendants.
____________________________________________

MARK and PAM DUFFY, a married couple, and
CENTRAL COPTERS, INC.,

           Crossclaim Plaintiffs,

     v.

STEVE THORSON, an individual, d/b/a TNT Building
Systems, a general partnership; TRAVIS THORSON,
an individual, d/b/a TNT Building Systems, a general
partnership,

           Crossclaim Defendants.
                                    _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Steve Thorson, to Travis Thorson, to
all counsel of record, and to the Honorable Peter B. Ohman, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    July 13 2022